Memorandum Opinion
The juvenile involved in this case, after various tests and evaluations, was found to be a person in need of supervision. The Concord District Court committed him to the Adolescent Unit of the New Hampshire Hospital pursuant to RSA 169:9 for examination and evaluation. Following a recommendation that he remain for treatment, the district court ordered placement at the *287hospital pursuant to RSA 169:13-a 1(d). The notice and hearing requirements of RSA 169:17-a and RSA 169:18 were not followed. An appeal was taken to the superior court which, after a hearing, was dismissed by DiClerico, J. The juvenile then appealed to this court.
The juvenile claims that his commitment under RSA 169:13-a 1(d) was illegal. However, the State has now obtained a committal of the juvenile to the hospital in accordance with RSA ch. 135-B and we are informed that the district court has rescinded its order. The case is therefore moot.

Appeal dismissed as moot.

Douglas, J., did not sit.